Citation Nr: 0802884	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-36 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of both legs as secondary to the service-connected 
Type II diabetes mellitus.

2.  Entitlement to service connection for erectile 
dysfunction as secondary to the service-connected Type II 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the benefits sought on appeal.  A notice of 
disagreement was filed in November 2005, a statement of the 
case was issued in September 2006, and a substantive appeal 
was received in November 2006.  The veteran testified at a 
hearing before the Board in September 2007.  

This case is being returned to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran has claimed entitlement to service connection for 
peripheral neuropathy of both legs and erectile dysfunction 
as secondary to the service-connected Type II diabetes 
mellitus.  Service connection is warranted for a disability 
which is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The RO duly afforded the veteran a VA examination, and the 
examiner offered an opinion as to whether the claimed 
disabilities were caused by the veteran's service-connected 
Type II diabetes mellitus, but the examiner did not offer an 
opinion as to whether the claimed disabilities were 
chronically worsened, or aggravated, by the veteran's 
service-connected Type II diabetes mellitus.  Under the 
circumstances, further VA examination is appropriate to 
obtain such an opinion.  

Additionally, although a VA opinion as to secondary causation 
has been obtained, in view of the fact that the case must be 
returned for an opinion as to aggravation, the Board believes 
it reasonable to request another opinion as to causation at 
the same time.  This will allow for more informed appellate 
review and may possibly benefit the veteran. 

Finally, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish disability ratings or effective dates for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, and in light of this matter being 
remanded for additional development, the RO is instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that disability 
ratings and effective dates for the award of benefits will be 
assigned if service connection is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date. 

VA will notify the appellant if further action is required.  
Accordingly, the case is REMANDED for the following actions:

1. The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
peripheral neuropathy of both legs.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
current peripheral neuropathy of both 
legs capable of diagnosis should be 
clearly reported.  The examiner should 
offer opinions as to: 

     a)  whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that such peripheral 
neuropathy of both legs was caused by the 
veteran's service-connected disability of 
Type II diabetes mellitus.

     b)  whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that such peripheral 
neuropathy of both legs is chronically 
worsened, or aggravated, by the veteran's 
service-connected disability of Type II 
diabetes mellitus.  

A rationale for such opinions should be 
furnished. 

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
erectile dysfunction disorder.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
current erectile dysfunction disorder 
capable of diagnosis should be clearly 
reported.  The examiner should offer 
opinions as to:

     a)  whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that such erectile 
dysfunction was caused by the veteran's 
service-connected disability of Type II 
diabetes mellitus.  

     b)  whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that such erectile 
dysfunction is chronically worsened, or 
aggravated, by the veteran's service-
connected disability of Type II diabetes 
mellitus.  

A rationale for such opinions should be 
furnished. 

4.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claims 
of service connection for peripheral 
neuropathy of both legs and erectile 
dysfunction disorders.  Unless the 
benefits sought are granted, the veteran 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



